Deny and Opinion Filed June 7, 2013




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-13-00705-CV

                            IN RE MICHAEL CHRANE, Relator

                         On Appeal from the County Court at Law No. 2
                                     Dallas County, Texas
                            Trial Court Cause No. CC-12-00039-B

                               MEMORANDUM OPINION
                         Before Justices Moseley, Francis and Fillmore
                                  Opinion by Justice Francis
       Relator contends the trial court judge did not properly take his oath of office. Based on

the record before us, we conclude relator has not shown he is entitled to the relief requested. See

TEX. R. APP. P. 52.8(a); Walker v. Packer, 827 S.W.2d 833, 839‒40 (Tex. 1992) (orig.

proceeding). Accordingly, we DENY relator’s petition for writ of mandamus.




       130705F.P05
                                                   /Molly Francis/
                                                   MOLLY FRANCIS
                                                   JUSTICE